October 11.2013


                                      No. O4-13-006O8-CV


SM1T1I-RHAGAN & ASSOCIATES, INC. D/B/A SMIT1l-REAGAN INSURANCE AGENCY.
                                            Appellant


                                                V.

FORT RINGGOLD LIMITED, PETE DIAZ III. AARON DIAZ AND MONICA AGUII.I.ON.
                                            Appellee


                   From the 381 si Judicial District Court. Starr County, Texas
                                   Trial Court No. DC-02-343
                           I Eonorable Jose Luis Garza, Judge Presiding


                                         ORDER

      After reviewing the parties' addendums lo the Civil Docketing Statement in the abovc-
numbered and styled appeal, this court has determined that this dispute is appropriate for referral
to an Alternative Dispute Resolution (ADR) procedure. See TEX. Civ. PRAC. & RliM. CODE
^ 154.021 (Vernon 2005). All further communications with Ihis court by ihe parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.

       All parties are ORDERED lo respond in writing by October 25, 2013, staling: (!) the
name, address, and fee schedule of Ihe mediator of their choice; or (2) that they cannot agree on a
mediator, in which case the court will appoint one: or (3) any objection lo mediation and the
reasons for such objection. See id § 154.022 (b).


       Provided the parlies submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parties may concentrate on the
scheduling and completion ol'lhe mediation process.


       Is it so ORDERED on October 9. 2013.



                                                             Sandce Bryan Marion. Justice


                                      have hereunto set my hand and affixed the seal of the said
                                                                     /            1     1